 

Exhibit 10.2

 

SECOND AMENDMENT TO LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered
into as of May 15,  2011 (the “Amendment Effective Date”), by and between
BMR-GAZELLE COURT LLC, a Delaware limited liability company (“Landlord”), and
ISIS PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

 

RECITALS

 

A.                                    Landlord and Tenant are parties to that
certain Lease Agreement dated March 30, 2010, as amended by that certain First
Amendment to Lease Agreement dated as of November 23, 2010 (as amended by this
Amendment, the “Lease”).

 

B.                                    Tenant desires to enter the Premises prior
to the Term Commencement Date in order to prepare the Premises for Tenant’s use
and occupancy, and Landlord has agreed to grant such entry subject to the terms
and conditions of this Amendment set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

1.                                      FF&E Early Entry.  Subject to the terms
and conditions of this Amendment, Tenant may enter the Premises as of the
Amendment Effective Date for the purposes of installing Tenant owned equipment
and making Tenant Alterations that Tenant may reasonably determine are necessary
in preparation of its anticipated use and occupancy of the Premises during the
Lease Term (“FF&E Early Entry”), provided that any such Tenant Alterations shall
be performed in accordance with and subject to Article 6 and Section 13.2 of the
Lease (other than the first sentence of Section 6.1 and the first five words of
Section 13.2, prohibiting Tenant from performing such work prior to the Term
Commencement Date, which restrictions Landlord hereby waives only for purposes
of the FF&E Early Entry).

 

2.                                      Limitations on FF&E Early Entry.

 

2.1                               For clarification purposes, no FF&E Early
Entry shall occur prior to the Amendment Effective Date and the terms and
provisions of this Amendment shall not be effective prior to the Amendment
Effective Date and will not apply to any events, acts or omissions occurring
prior to the Amendment Effective Date.

 

2.2                               In addition to the other Early Entry Events
described in Section 4.3.1 of the Lease, any period of FF&E Early Entry shall be
deemed an Early Entry Event and Tenant shall be subject to all the requirements,
obligations, and agreements in the Lease regarding Early Entry Events with
respect thereto.

 

1

--------------------------------------------------------------------------------


 

2.3                               In addition to the foregoing, during any
period of FF&E Early Entry, except as set forth below in the following sentence,
all of Tenant’s acknowledgements, representations, warranties, covenants,
restrictions, waivers, releases, obligations and other agreements, and all of
Landlord’s rights, remedies and benefits, set forth in the Lease, shall be
deemed effective as though such period of FF&E Early Entry was within the Lease
Term and as though the Term Commencement Date had occurred on the date that such
FF&E Early Entry commenced (including without limitation, Tenant’s obligations
regarding compliance with applicable laws and rules, indemnification, insurance,
and the Security Deposit).  The foregoing sentence shall not (i) apply to
Tenant’s obligations under the Lease with respect to: (a) payment of Base
Monthly Rental, Additional Rent (other than for Tenant’s insurance and any
repair or replacement obligations to the extent arising as a result of such FF&E
Early Entry) and Association Fees; (b) making arrangements for water, sewer,
gas, heat, light, power, telephone service, and any other service or utility
required at the Premises as set forth in Section 8.1 of the Lease;
(c) performing maintenance as set forth in Sections 11.1, 11.2 and 11.6 of the
Lease, other than maintenance which is necessitated as a result of any
activities of Tenant or taken on Tenant’s behalf during such FF&E Early Entry;
(d) any indemnification obligations set forth in Section 9.1.1 of the Lease; or
(e) any indemnification obligations set forth in 34.2.6 of the Lease for Claims
to the extent arising out of or in connection with the acts, omissions, or
negligence of Landlord, Landlord’s Agents, or Landlord’s contractors or
consultants (if and to the extent the foregoing are not already excepted from
Tenant’s indemnification obligations); or (ii) relieve Landlord from its
obligations to construct the Building Improvements and the Punchlist Items
pursuant to the Lease.  For avoidance of doubt, the foregoing shall not actually
modify, accelerate, or delay any of the Term Commencement Date, the Term
Expiration Date, the Lease Term, or the Base Monthly Rent Commencement Date, nor
shall it trigger, increase, or accelerate any of Landlord’s obligations under
the Lease.

 

2.4                               Any FF&E Early Entry (including, without
limitation, any work performed by Tenant or on Tenant’s behalf during such FF&E
Early Entry) which delays or interferes with the progress of Landlord’s
Construction Work shall be deemed a Tenant Delay (as set forth in, and subject
to the provisions of Section 19.3.2 of the Lease) in addition to any other
events of Tenant Delay which may occur or have occurred, and Tenant shall be
solely responsible for any additional costs, expenses, or losses, including any
increases to the Budget, resulting therefrom.

 

2

--------------------------------------------------------------------------------


 

3.                                      Amendments to Limit on Tenant’s Maximum
Payments During Construction and Other Provisions.

 

3.1                               The following provisions contained in the
Lease are hereby deleted in their entirety:

 

3.1.1                     Section 3.1.2;

 

3.1.2                     The phrase, “(i) the 89% Cap, if the Base Monthly Rent
Commencement Date occurs prior to the Substantial Completion Date, and (ii)” in
the second sentence of Section 3.2.2;

 

3.1.3                     The phrase, “unreasonably or unnecessarily” in the
first sentence of Section 4.3.1; and

 

3.1.4                     The phrase, “(provided, however, in the event of
damage or destruction prior to the Substantial Completion Date Tenant shall not
be responsible for any deductible)” in the first sentence of Section 20.2.

 

3.2                               Section 4.3.3 of the Lease, is hereby replaced
with the new Section 4.3.3 below; and the following Sections 4.3.4 and 4.3.5 are
hereby added to the Lease:

 

“4.3.3             Tenant hereby agrees to indemnify, defend (with attorneys
approved by Landlord), protect, and hold Landlord and Landlord’s employees,
directors and officers harmless from, any and all demands, claims, liabilities,
costs, expenses, suits, investigations, proceedings, losses, actions, causes of
action, damages and judgments (and all reasonable expenses including, without
limitation, reasonable attorneys’ fees, charges and disbursements incurred in
investigating or resisting the same) (collectively, “Claims”) to the extent
(a) relating to acts, omissions or circumstances arising from an Early Entry
Event, and (b) caused by or arising out of (i) the acts or omissions of Tenant,
its employees, agents, directors, officers, managers, members, partners,
affiliates, independent contractors, consultants, property managers or invitees
(collectively, “Tenant’s Agents”), including without limitation, any liability
for injury to the person or property of Tenant or Tenant’s Agents, or (ii) a
breach or default by Tenant in the performance of any of its obligations under
this Lease; but in each case excepting any such Claims to the extent resulting
from the willful breach of the Lease by Landlord or the gross negligence or
willful misconduct of Landlord.

 

4.3.4               Tenant hereby agrees to indemnify, defend (with attorneys
approved by Landlord), protect, and hold Landlord and Landlord’s employees,
directors and officers harmless from, any and all Claims to

 

3

--------------------------------------------------------------------------------


 

the extent arising out of the condition of the Premises after May 15, 2011 but
prior to the Term Commencement Date, where such condition was caused by or arose
out of (i) the acts or omissions of Tenant or Tenant’s Agents, including without
limitation, any liability for injury to the person or property of Tenant or
Tenant’s Agents, or (ii) a breach or default by Tenant in the performance of any
of its obligations under this Lease; but in each case excepting any such Claims
to the extent resulting from the willful breach of the Lease by Landlord or the
gross negligence or willful misconduct of Landlord.

 

4.3.5               Notwithstanding the foregoing, Tenant’s obligations under
Section 4.3.3 and Section 4.3.4 shall be governed by the provisions set forth in
Sections 9.4 and 9.5 hereof.   Tenant’s obligations under Section 4.3.3 and
Section 4.3.4 shall survive the expiration or earlier termination of this Lease
with respect to any such Claims or liability arising in connection with any
event, condition or circumstance occurring, arising or existing prior to such
expiration or earlier termination.”

 

3.3                               The phrase, “Claims arising after the Term
Commencement Date” in Section 34.2.6, is hereby replaced with the phrase,
“Claims arising (i) from any activities conducted by Tenant or Tenant’s Agents
during any Early Entry Event or (ii) after the Term Commencement Date”.

 

3.4                               The phrase, “within ten (10) days after the
Term Commencement Date” in the third sentence of Section 10.3.3, shall be
replaced with the phrase “by May 25, 2011”.

 

3.5                               The phrase, “, after the Term Commencement
Date,” in the final sentence of Section 10.3.3, is hereby replaced with the
phrase, “, after May 15, 2011”.

 

3.6                               The phrase, “During the Term” in
Section 34.2.2, is hereby replaced with the phrase, “During the Lease Term”.

 

3.7                               The phrase, “After the Term Commencement
Date,” in the first sentence of each of Section 34.2.6 and Section 36.4, is
hereby replaced with the phrase, “After May 15, 2011”.

 

3.8                               None of the foregoing provisions of this
Section 3 shall be deemed to reduce the scope of, or otherwise limit the
generality of, any other provision of this Amendment, including, without
limitation, Section 2.3.

 

4.                                      Miscellaneous.

 

4.1                               Concurrently herewith, the parties shall
promptly execute, acknowledge, and deliver duplicate originals of a Memorandum
of Amendment to Lease

 

4

--------------------------------------------------------------------------------


 

in form attached hereto as Exhibit ‘A’ (the “Memorandum of Lease”).  Either
party may record such Memorandum of Lease.  Any taxes imposed upon such
recording shall be paid by Landlord and treated as a Disbursement under the
Lease.  Except as provided in Section 27.3 of the Lease and this Section 4.1,
Tenant shall not file or record any other documents with respect to the
Premises.

 

4.2                               This instrument contains all of the agreements
and conditions made between the parties with respect to the terms of this
Amendment and may not be modified orally or in any other manner other than by a
written instrument signed by all the parties to this Lease.

 

4.3                               Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall remain unchanged and in full
force and effect.

 

4.4                               In the case of any inconsistency between the
provisions of the Lease and this Amendment, the provisions of this Amendment
shall govern and control and the Lease shall be read in a manner consistent
herewith.

 

4.5                               Submission of this Amendment by Landlord is
not an offer to enter into this Amendment.  Neither Landlord nor Tenant shall be
bound by this Amendment until each party has executed and delivered the same to
the other party.

 

4.6                               The capitalized terms used in this Amendment
shall have the same definitions as set forth in the Lease to the extent that
such capitalized terms are defined therein and not redefined in this Amendment.

 

4.7                               The laws of the State of California as applied
to contracts entered into between citizens of the State of California and to be
performed within the State of California shall govern the validity, performance
and enforcement of this Amendment.

 

4.8                               This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument executed on the date first
set forth.  Counterparts delivered electronically (whether by facsimile, e-mail,
or otherwise) shall be deemed original counterparts for all purposes.

 

4.9                               Tenant hereby represents, warrants and
covenants that (a) Tenant is duly incorporated or otherwise established or
formed and validly existing under the laws of its state of incorporation,
establishment or formation, (b) Tenant has and is duly qualified to do business
in the state in which the Premises is located, (c) Tenant has full corporate,
partnership, trust, association or other appropriate power and authority to
enter into this Amendment and to perform all Tenant’s obligations under the
Lease and (d) each person (and all of the persons if more than one signs)
signing this Amendment on behalf of Tenant is duly and validly authorized to do
so.

 

5

--------------------------------------------------------------------------------


 

4.10                        Landlord hereby represents, warrants and covenants
that (a) Landlord is duly incorporated or otherwise established or formed and
validly existing under the laws of its state of incorporation, establishment or
formation, (b) Landlord has and is duly qualified to do business in the state in
which the Premises is located, (c) Landlord has full corporate, partnership,
trust, association or other appropriate power and authority to enter into this
Amendment and to perform all Landlord’s obligations hereunder and (d) each
person (and all of the persons if more than one signs) signing this Amendment on
behalf of Landlord is duly and validly authorized to do so.

 

4.11                        The headings or title to the paragraphs of this
Amendment are for convenience only and do not in any way define, limit or
construe the contents of such paragraphs.

 

 [signatures on following page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

LANDLORD:

 

 

 

 

BMR-GAZELLE COURT LLC, a
Delaware limited liability company

 

 

 

 

By:

/s/ John Bonanno

 

Name:

John Bonanno

 

Its:

SVP, Leasing & Development

 

 

 

 

 

 

 

TENANT:

 

 

 

 

ISIS PHARMACEUTICALS, INC., a
Delaware corporation

 

 

 

 

By:

/s/ B. Lynne Parshall

 

Name:

B. Lynne Parshall

 

Its:

Chief Operating Officer & CFO

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Recording Requested By:

 

 

 

 

 

 

 

 

When Recorded Return To:

 

 

 

 

 

LATHAM & WATKINS LLP

 

 

Attn:  Steven Levine, Esq.

 

 

600 West Broadway, 18th Floor

 

 

San Diego, California  92101-3375

 

 

 

 

THE AREA ABOVE IS RESERVED FOR RECORDER’S USE

 

 

 

 

 

 

 

MEMORANDUM OF AMENDMENT TO LEASE AGREEMENT

 

This Memorandum of Amendment to Lease Agreement (“Memorandum”) is made and
entered into as of May 15, 2011, by and between BMR-GAZELLE COURT LLC, a
Delaware limited liability company (“Landlord”), and ISIS PHARMACEUTICALS, INC.,
a Delaware corporation (“Tenant”), in connection with that certain real property
located in Carlsbad, California, and more particularly described on Schedule “A”
attached hereto and incorporated herein by reference (together with any
improvements now or hereafter constructed thereon, the “Premises”).

 

1.             Lease.  Pursuant to the terms and provisions of that certain
unrecorded Lease Agreement by and between Landlord and Tenant, dated March 30,
2010 (the “Original Lease”), Tenant leased the Premises from Landlord.  A
memorandum of the Original Lease was recorded in the Office of the County
Recorder of the County of San Diego, California on March 30, 2010, as Document
Number 2010-0156974.   Landlord and Tenant have amended the Original Lease
pursuant to that certain First Amendment to Lease Agreement dated as of
November 23, 2010 and pursuant to that certain Second Amendment to Lease
Agreement dated as of May 15, 2011 (the “Amendments”).  The parties desire to
enter into this Memorandum to provide record notice of the Amendments.

 

2.             Amendments.  The Amendments implement certain modifications to
the provisions of the Original Lease, all as more particularly set forth in the
Amendments.  As used herein, references to the “Lease” shall mean the Original
Lease as amended by the Amendments.  Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed thereto in the Lease.

 

3.             No Effect on Lease. The parties have prepared, signed, and
acknowledged this Memorandum solely for recording purposes. This Memorandum does
not modify, increase, decrease, or in any other way affect any party’s rights,
duties, or obligations under the Lease. Landlord and Tenant each has rights,
duties, and obligations (and conditions to its rights) under the Lease but not
stated in this Memorandum.  If the provisions of the Lease conflict with the
provisions of this Memorandum, then the provisions of the Lease shall govern.
Nothing in this Memorandum constitutes any representation or warranty by either
party. To the extent, if any,

 

A-1

--------------------------------------------------------------------------------


 

that the Lease limits the liability of either Landlord or Tenant, such
limitation also applies to any such liability under this Memorandum.

 

4.             Successors and Assigns. The Lease and this Memorandum shall bind
and benefit the parties hereto and their successors and assigns.

 

5.             Termination. This Memorandum shall automatically terminate and be
of no force or effect upon any termination of the Lease. Within fifteen (15)
days following such termination, Tenant will provide to Landlord an executed and
acknowledged Quitclaim Deed, releasing and quitclaiming all right, title and
interest in and to the Premises, specifically including any interest pursuant to
the Lease.

 

6.             Counterparts. This Memorandum may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one agreement.

 

[signatures on following page]

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Memorandum as of the
date first above written.

 

 

LANDLORD:

 

 

 

 

BMR-GAZELLE COURT LLC, a
Delaware limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

ISIS PHARMACEUTICALS, INC., a
Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

 

 

STATE OF CALIFORNIA                      }

COUNTY OF                                           } S.S.

 

On                                             ,                    before me,
                                                                                                                     
       , a Notary Public in and for said County and  State, personally appeared,
                                                                                             
      
                                                                                                                                                                                                                     
                                           , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature:

 

 

 

 

(Notary Seal)

 

A-4

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA                      }

COUNTY OF                                           } S.S.

 

On                                             ,                    before me,
                                                              
                                                              , a Notary Public
in and for said County and  State, personally appeared,
                                                                                              
      
                                                                                                                                                                                                                      
                                               , who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature:

 

 

 

 

(Notary Seal)

 

A-5

--------------------------------------------------------------------------------


 

SCHEDULE “A”

 

Description of the Land

 

PARCEL 1:

 

PARCEL “A” OF CERTIFICATE OF COMPLIANCE NO. ADJ 09-05 RECORDED JANUARY 19, 2010
AS INSTRUMENT NO. 2010-0024854 OF OFFICIAL RECORDS, DESCRIBED AS FOLLOWS:

 

LOT 14 OF CARLSBAD TRACT NO. 97-13-02, ACCORDING TO MAP THEREOF NO. 15505, IN
THE CITY OF CARLSBAD, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, RECORDED IN THE
OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY ON JANUARY 23, 2007 AS FILE
NO. 2007-0047588, TOGETHER WITH A PORTION OF LOT ‘B’ OF RANCHO AGUA HEDIONDA, IN
THE CITY OF CARLSBAD, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP
THEREOF NO. 823, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY,
NOVEMBER 16, 1896, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHWEST CORNER OF SAID LOT 14; THENCE, ALONG THE NORTH LINE
OF SAID LOT 14, NORTH 89°09’41” EAST 629.31 FEET; THENCE SOUTH 00°31’59” WEST
8.11 FEET; THENCE NORTH 89°53’58” EAST 392.46 FEET; THENCE NORTH 53°13’30” EAST
15.15 FEET; THENCE SOUTH 56°49’30” EAST 85.95 FEET TO THE NORTHEAST CORNER OF
SAID LOT 14, SAID CORNER BEING ON A NON-TANGENT 264.00 FOOT RADIUS CURVE CONCAVE
NORTHWESTERLY, THE RADIAL LINE TO SAID POINT BEARS SOUTH 56°49’30” EAST; THENCE,
ALONG THE EAST LINE OF SAID LOT 14, SOUTHWESTERLY ALONG SAID CURVE THROUGH A
CENTRAL ANGLE OF 5°50’08” AN ARC DISTANCE OF DISTANCE OF 26.89; THENCE, TANGENT
TO SAID CURVE, SOUTH 39°00’38” WEST 329.54 FEET TO THE BEGINNING OF A TANGENT
736.00 FOOT RADIUS CURVE CONCAVE SOUTHEASTERLY; THENCE SOUTHWESTERLY ALONG SAID
CURVE THROUGH A CENTRAL ANGLE OF 25°07’33” A DISTANCE OF 322.76 TO THE SOUTHEAST
CORNER OF SAID LOT 14, SAID CORNER ALSO BEING A POINT ON THE SUBDIVISION
BOUNDARY OF MAP NO. 14926; THENCE, ALONG THE SOUTH LINE OF SAID LOT 14 AND THE
BOUNDARY OF SAID MAP NO. 14926, NON-TANGENT TO SAID CURVE NORTH 52°33’23” WEST
148.70 FEET; THENCE SOUTH 48°06’30” WEST, 21.89 FEET TO THE BEGINNING OF A
100.00 FOOT RADIUS CURVE CONCAVE NORTHWESTERLY; THENCE SOUTHWESTERLY ALONG SAID
CURVE THROUGH A CENTRAL ANGLE OF 34°22’48” AN ARC DISTANCE OF 60.00 FEET; THENCE
82°29’18” WEST 147.20 FEET; THENCE NORTH 89°14’55” WEST 410.06 FEET TO THE
SOUTHWEST CORNER OF SAID LOT 14; THENCE, LEAVING SAID LOT 14 AND CONTINUING
ALONG THE BOUNDARY OF SAID MAP NO. 14926, SOUTH 29°36’38” WEST 51.14 FEET;
THENCE NORTH 77°38’20” WEST 216.59 FEET; THENCE, LEAVING THE BOUNDARY OF SAID
MAP NO. 14926, NORTH 43°05’58” EAST 78.45 FEET; THENCE NORTH 01°47’45” EAST
442.55 FEET TO A POINT ON THE SOUTHERLY BOUNDARY OF THAT PUBLIC STREET AND
UTILITY EASEMENT RECORDED JANUARY 23, 2007 AS FILE NO. 2007-0047586, SAID POINT
BEING ON A NON-TANGENT 836.00 FOOT RADIUS CURVE CONCAVE NORTHERLY, A RADIAL LINE
TO SAID POINT BEARS SOUTH 23°00’29” WEST; THENCE, EASTERLY ALONG SAID EASEMENT
AND SAID CURVE, THROUGH A CENTRAL ANGLE OF 10°54’11” AN ARC DISTANCE OF 159.09
TO THE BEGINNING OF A COMPOUND 56.00 FOOT RADIUS CURVE CONCAVE WESTERLY; THENCE
NORTHERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 181°26’49” AN ARC DISTANCE
OF 177.34 TO THE POINT OF BEGINNING.

 

PARCEL 2:

 

AN EASEMENT FOR A PRIVATE DRAINAGE OVER AND ACROSS LOT 4 OF CARLSBAD TRACT NO.
97-13-01, CARLSBAD OAKS NORTH PHASE 1, IN THE CITY OF CARLSBAD, COUNTY OF SAN
DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF NO. 14926, RECORDED IN THE
OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY ON DECEMBER 15, 2004, AS
CREATED BY EASEMENT AGREEMENT EXECUTED BY KILROY REALTY FINANCE PARTNERSHIP,
L.P., A DELAWARE LIMITED PARTNERSHIP, TECHBILT CONSTRUCTION CORP., A CALIFORNIA
CORPORATION AND CARLSBAD OAKS NORTH PARTNERS, L.P., A CALIFORNIA LIMITED
PARTNERSHIP, DATED JANUARY 20, 2010 AND RECORDED JANUARY 29, 2010 AS INSTRUMENT
NO. 2010-0047608 OF OFFICIAL RECORDS.

 

APN: 209-120-11 and a portion of 209-120-17

 

A-6

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRSJAMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as of
this 23rd day of November, 2010, by and between BMR-GAZELLE COURT LLC, a
Delaware limited liability company (“Landlord”), and ISIS PHARMACEUTICALS, INC.,
a Delaware corporation (“Tenant”).

 

RECITALS

 

A.            WHEREAS, Landlord and Tenant entered into that certain Lease
Agreement dated as of March 30, 2010, as amended by this Amendment, and as the
same may have been otherwise amended, supplemented or modified from time to
time, the “Lease”), whereby Tenant leases certain premises (the “Premises”) from
Landlord at 2855 Gazelle Court in Carlsbad, California (the “Building”);

 

B.            WHEREAS, Landlord desires to give an additional individual
authority to sign

 

change orders pursuant to the Work Letter; and

 

C.            WHEREAS, Landlord and Tenant desire to modify and amend the Lease
only in the respects and on the conditions hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.            Definitions. For purposes of this Amendment, capitalized terms
shall have the meanings ascribed to them in the Lease unless otherwise defined
herein.

 

2.            Authorized Representatives. Section 1.1 (a)(i) of the Work Letter
is amended to read as follows: “Federico Mina as the person authorized to
initial plans, drawings, and approvals and to sign change orders pursuant to
this Work Letter and”.

 

3.            No Default. Tenant represents, warrants and covenants that, to the
best of Tenant’s knowledge, Landlord and Tenant are not in default of any of
their respective obligations under the Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.

 

4.             Effect of Amendment. Except as modified by this Amendment, the
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. The covenants, agreements, terms, provisions and conditions contained
in this Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and, except as otherwise provided in the Lease,
their respective assigns. In the event of any conflict between the terms
contained in this Amendment and the Lease, the terms herein contained shall
supersede and control the obligations and liabilities of the parties. From and
after the date hereof, the term “Lease” as used in the Lease shall mean the
Lease, as modified by this Amendment.

 

A-7

--------------------------------------------------------------------------------


 

5.            Miscellaneous. This Amendment becomes effective only upon
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Amendment are inserted and included solely
for convenience and shall not be considered or given any effect in construing
the provisions hereof.  All exhibits hereto are incorporated herein by
reference.

 

6.            Counterparts. This Amendment may be executed in one or more
counterparts, each of

 

which, when taken together, shall constitute one and the same document.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

 

BMR-GAZELLE COURT LLC,

a Delaware limited liability company

 

By:

/s/ Jonahtan Klassen

 

Name:

 Jonathan Klassen

 

Title:

Vice President, Legal

 

 

 

TENANT:

 

ISIS PHARMACEUTICALS, INC., a
Delaware corporation

 

By:

/s/ Grant Bryce

 

Name:

Grant Bryce

 

Title:

VP Corporate Development

 

 

9

--------------------------------------------------------------------------------